Examiner’s Comments
Applicant’s response filed on 16 February 2021 is deemed sufficient to satisfy the Request for Information made under 37 CFR § 1.105 in the Office Action mailed on 23 October 2020.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In the response filed on 16 February 2021, Applicant’s representative confirmed that the deposit was made and accepted with NCMA under the terms of the Budapest Treaty and provided a showing of viability. Additionally, Applicant’s representative provided written assurance that the deposit will be irrevocably and without restriction or condition released to the public upon the issuance of a patent. Accordingly, the deposit is deemed to be perfected and the corresponding rejections made under 35 USC § 112 are withdrawn. It should be noted that Applicant’s response is also deemed sufficient to overcome the remaining grounds of rejection presented in the Office Action mailed on 23 October 2020.
Claims 1-28 are free of the prior art, given the failure of the prior art, to teach or suggest a soybean variety having the parental linage of 132421850112 and all of the corresponding morphological and physiological characteristics therein. 
The closest prior art made of record is U.S. Patent 8,207,414 B2 to Eby, issued on 26 June 2012. Eby teaches soybean variety having many of the same characteristics as 132421850112. For example, the cultivar of Eby is characterized by a similar relative maturity, white flower color, light tawny pubescence, brown pod color, indeterminate growth habit, dull seed coat luster, ovate leaf shape, and the Rpslc allele. However, the instant variety differs from the prior art in its complete genetic background and at least its hilum color.

Conclusion
Claims 1-28 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEE A VISONE whose telephone number is (571)270-1047.  The examiner can normally be reached on Monday - Friday, 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on (571) 270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/LEE A VISONE/Primary Examiner, Art Unit 1663